DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4 and 5 are pending and examined herein. 

Response to Arguments
 Applicant’s arguments, in view of the amendments, with respect to the drawing and claim objections have been fully considered and are persuasive.  The drawing and claim objections have been withdrawn. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 112 as 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 03 rejections have been fully considered. The arguments are directed towards the amended claim language and are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Korovkin “Single-Loop Nuclear Power Plant With A Pressurized-Water Reactor” in view of Helmuth EP 0344094 and further in view of Lane et al. US Pub 20080250765. 
Regarding claim 1, Korovkin discloses a single loop nuclear power plant with a heat-carrier under pressure (Fig. 1), comprising
an output pipeline (unlabeled pipe connecting 1 and 3)

a power unit (1) and a throttling device (3), the power unit and the throttling device connected by means of the output pipeline and the feed pipeline (see Fig. 1)
a steam turbine inlet pipeline (unlabeled pipe connecting 3 and 6)
a steam turbine outlet pipeline (unlabeled pipe connecting 6 and 7)
a condenser outlet pipeline (unlabeled pipe connecting 7 and 3)
a condenser (7)
a steam turbine (6), which is connected by means of the steam turbine inlet and outlet pipelines to the throttling device and to the condenser (see Fig. 1), the condenser connected to the throttling device by the condenser outlet pipeline (see Fig. 1)
an impeller (5), and 
an electric drive (4), which is connected to the impeller and configured to rotate the impeller (Pg. 940 “the hydraulic turbine, which must generate the power required for creating the circulation with the pump impeller”).
Korovkin is silent with respect to the constructional details about the throttling device. 
Helmuth teaches a throttling device (Fig. 1) wherein the throttling device is vertically separated into a steam zone (9), a zone of high pressure (4) and a zone of low pressure (7), the zones of high and low pressure being separated by a horizontal partition (6), the steam zone being located higher than the zone of high pressure (see Fig. 1), the zone of high pressure being located higher than the zone of low pressure (see Fig. 1), the zone of high pressure being connected to an inlet of the outlet pipeline (5) and being connected to the zone of low pressure by means of throttling nozzles (“perforated base 6”), the throttling nozzles arranged in the 
Helmuth teaches throttling nozzles arranged at a periphery of the horizontal partitions but does not explicitly teach the nozzles are arranged at an angle between horizontal and vertical.
Lane teaches a steam-water separator comprising a horizontal partition (Fig. 1: 24) with throttling nozzles (72) arranged at a periphery of the horizontal partitions at an inclination between horizontal and vertical (See Fig. 1; [0095]). It would have been obvious to one of ordinary skill in the art to modify the throttle nozzles of Helmuth with the angled throttling nozzles of Lane for the predictable advantage of imparting a helical flow to the fluid stream ([0106]) to introduce a centrifugal force on the gas/water mixture ([0107]). 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Korovkin further discloses a feed pump (8) which is arranged in the condenser outline pipeline connecting the condenser and the throttling device (see Fig. 1). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Korovkin “Single-Loop Nuclear Power Plant With A Pressurized-Water Reactor” in view of Helmuth EP 0344094 in view of Lane et al. US Pub 20080250765 and further in view of Sekimoto US Pub 20130322588.
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Korovkin does not disclose a steam regulating valve. 
Sekimoto, however does and teaches a steam regulating valve (Fig. 1: 44), the steam regulating valve arranged in a steam turbine inlet pipeline (unlabeled pipe connecting 3 and 4) which connects a steam generator (3) and the steam turbine (see Fig. 1), and the steam regulating valve able to regulate and close a stream of steam ([0043] “The steam which is generated by the steam generator 3 passes through a flow regulating valve 44 and, as shown by the arrow 115, is supplied to the turbine 4. By adjusting the opening degree of the flow regulating valve 44, it is possible to adjust the flow rate of steam which is supplied to the turbine”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the power plant of Korovkin with the steam regulating valve of Sekimoto for the predictable advantage of regulating the flow rate of steam to protect the turbine from load variations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646